DETAILED ACTION
This office action is in response to application 16/486,849, filed on 08/19/2019.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 5, and 8-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the claim recites “configured to adjust braking force a vehicle”. This should read “configured to adjust a braking force for the vehicle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-5 and 8-10, the claims recite “an electric control target” or a “control target”. It is unclear from the claims and specification what a control target actually is. The specification P. [0021] recites “The valve control unit 140 is configured to drive the electromagnetic valves 62, 64, 65 as the control target by means of pulse width control”, but it is unclear if this is meant to indicate that the electromagnetic valves act as the control target, if the control target is simply a value that the control unit is functioning to drive an output towards, or something else.
For the purposes of examination, Examiner interprets a “control target” as the electromagnetic valves 62, 64, and 65.
Regarding claim 3, 
For the purposes of examination, Examiner interprets the claim as “wherein when driving the control target by inputting the drive signal to the control target, the target control unit sets a rate that is input to the control target; and
wherein the rate that is input to the control target decreases as the difference between the frequency of the drive signal and variation center frequency increases.”
Regarding claim 7, the claim recites “a width of the frequency domain in which the prescribed center sound pressure level is low is greater than a width of the frequency domain in which the prescribed center sound pressure level is high.” The terms “low” and “high” are relative terms of degree which render the claim indefinite. One of ordinary skill in the art would not be able to determine from the claims what the scope and definition of “low” and “high” are.
Regarding claims 6 and 11-20, the claims are rejected due to their dependence on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo et al. (US 20100066164), hereinafter Kokubo, in view of Irwan et al. (US 20180162341), hereinafter Irwan, and Bu et al. (US 20020116177), hereinafter Bu.

	Regarding claim 1, Kokubo teaches a braking device for a vehicle configured to adjust braking force for a vehicle (see at least Kokubo Fig. 1), the braking device comprising:
an electric control target (see at least Kokubo P. [0010]: “The present invention was developed in view of the problems described above, and an object of the present invention is to provide a braking control device whereby operating noise caused by the drive frequency of the proportional electromagnetic valve”), and
a target control unit configured to drive the control target (see at least Kokubo P. [0035]: “The brake system 100 has a control system for augmenting the force with which a brake pedal 30 is depressed (depressing force) through the use of a booster 31, transmitting the augmented force to a tandem-type master cylinder 32, and transmitting the pressure of brake fluid in the master cylinder 32 from a brake control unit 40 to a brake device BK.”),
wherein when driving the control target by inputting a drive signal to the control target, the target control unit varies a frequency of the drive signal within a frequency domain (see at least Kokubo P. [0077]: “A configuration may also be adopted in which the drive frequency setting section 14 sets the drive frequency of the proportional electromagnetic valve 49 to a higher value the smaller the frictional coefficient of the road surface on which the vehicle is positioned, as acquired by the G sensor 25 as the frictional coefficient acquiring means.”).
Kokubo does not explicitly teach wherein a width of the frequency domain is set on the basis of a minimum audible field curve among equal loudness curves or wherein the target control unit is configured to drive the control target specifically by pulse width control.
In the same field of endeavor, Irwan teaches wherein (see at least Irwan P. [0010]: “Each of the apply pressure control valves 72_1, 72_2 can be a controller-modulated solenoid valve (e.g., having a range of open positions, or receiving a pulse-width modulation signal to achieve a similar effect) operable to control the pressure supplied from the brake pressure generator 60 to the wheel cylinders WC of the given braking circuit.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using pulse width modulation to perform electric control target valve control as taught by Irwan in the braking device which uses electric control target valve control of Kokubo in order to control the electric control target with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
The combination of Kokubo and Irwan does not explicitly teach wherein a width of the frequency domain is set on the basis of a minimum audible field curve among equal loudness curves.
(see at least Bu Fig. 3 *Examiner notes that the frequency domain widths are bounded as indicated by the graph, and that those bounds define a minimum audible field curve among equal loudness curves.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of setting the width of a frequency domain on the basis of a minimum audible field curve among equal loudness curves as taught by Bu in the braking device of Kokubo in order to control the frequency of variation of the drive signal within the frequency domain with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 6, Kokubo teaches the device of claim 1.
	Kokubo further teaches comprising a domain switching unit configured to switch the frequency domain every switching cycle, wherein when a current frequency domain is a higher frequency domain than a previous frequency domain, the domain switching unit switches a next frequency domain to a lower frequency domain than the current frequency domain, and when the current frequency domain is a lower frequency domain than the previous frequency domain, the domain switching unit switches the next frequency domain to a higher frequency domain than the current frequency domain (see at least Kokubo P. [0050]: “The power control section 15 applies an excitation current to the linear solenoid 49a on the basis of the current value computed by the current value computation section 13, and the drive frequency set by the drive frequency setting section 14.  FIG. 4 is a view showing the overall structure of the power control section 15.  The power control section 15 is provided with a switching control section 15a and a FET 15b.  The switching control section 15a performs DUTY control so that the current value computed by the current value computation section 13 is achieved at the drive frequency set by the drive frequency setting section 14.  The DUTY waveform outputted from this switching control section 15a is inputted to the gate terminal of the FET 15b.”; P. [0051]: “A power supply B for feeding the excitation current to the linear solenoid 49a is connected to the drain terminal of the FET 15b.  This power supply B may be a battery provided to the vehicle.  One of the terminals of the linear solenoid 49a is connected to the source terminal of the FET 15b.  The other terminal of the linear solenoid 49a is grounded.  The FET 15b is turned on and a current flows from the battery B to the linear solenoid 49a when the DUTY waveform outputted from the switching control section 15a is in the "High" state.  The FET 15b is turned off and a current no longer flows to the linear solenoid 49a when the DUTY waveform is in the "Low" state.  The power control section 15 applies the excitation current to the linear solenoid 49a in this manner.”).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo et al. (US 20100066164), hereinafter Kokubo, in view of Irwan et al. (US 20180162341), hereinafter Irwan, Bu et al. (US 20020116177), hereinafter Bu, and Kotegawa et al. (US 20180166061), hereinafter Kotegawa.

	Regarding claim 2, Kokubo teaches the device of claim 1.
	The combination of Kokubo, Irwan, and Bu does not explicitly teach wherein when a frequency, which is a center of the frequency domain, is set as a variation center frequency, the frequency domain is set so as to produce a spectrum masking effect of a noise, which is generated from the control target when the drive signal having the same frequency as the variation center frequency is input to the control target, based on a critical band of the variation center frequency.
	In the same field of endeavor, Kotegawa teaches wherein when a frequency, which is a center of the frequency domain, is set as a variation center frequency (see at least Kotegawa Fig. 4, center frequency f), the frequency domain is set so as to produce a spectrum masking effect of a noise, which (see at least Kotegawa Fig. 4; P. [0083]: “A masker signal generating method will be described below with reference to FIG. 4.  FIG. 4 is a diagram illustrating the masker signal generating method.  FIG. 4 illustrates a frequency characteristic of the white noise and a filter characteristic of the noise filter processing performed on the white noise.”; P. [0084]: “For example, signal source 12 generates the masker signal by performing the noise filter processing on the white noise using a bandpass filter.  The bandpass filter provides a high-frequency-side transition characteristic and a low-frequency-side transition characteristic in the filter characteristic of FIG. 4 to the white noise.”; P. [0089]: “Generally a band width in which an increase of a masking effect is not expected even if the band of the masker signal is widened is defined as a critical band.  However, when the band of the masker signal is restricted to the critical band, sometimes the masker sound becomes conspicuous.  In such cases, even if the target noise is masked, this will eventually not lead to the reduction of the unpleasantness.”).
 Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the braking device of Kokubo with the spectrum masking based on critical band of Kotegawa in order to reduce unpleasantness to the user of a vehicle (Kotegawa P. [0089]).

	Regarding claim 4, Kokubo teaches the device of claim 1.
	Kokubo does not explicitly teach wherein when driving the control target by inputting the drive signal to the control target, the target control unit changes the frequency of the drive signal within the frequency domain every prescribed time, and the prescribed time is set so as to produce a time masking effect of a noise, which is generated from the control target before the frequency of the drive signal is changed.
(see at least Kotegawa P. [0034]: “For example, the corrector may perform processing of changing a phase of the masker signal after the pitch shifting, as the correction corresponding to the predetermined position.”; P. [0106]: “However, first corrector 18a may dynamically correct the masker signal after the pitch shifting according to the sound signal output from first microphone 54a disposed at first predetermined position 57a every time a level or a frequency of the target noise changes.  That is, first corrector 18a may correct the masker signal after the pitch shifting according to the level of the target noise detected by first microphone 54a at first predetermined position 57a.” *Examiner notes that a change of phase is equivalent to changing the frequency of the drive signal at a prescribed time.), and
the prescribed time is set so as to produce a time masking effect of a noise, which is generated from the control target before the frequency of the drive signal is changed (see at least Kotegawa P. [0100]: “First corrector 18a and second corrector 18b may perform processing of changing a phase of the masker signal after the pitch shifting, as the correction corresponding to the predetermined position.  For example, first corrector 18a and second corrector 18b perform an all pass filter (APF) processing to change the phase of the masker signal after the pitch shifting.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the braking device of Kokubo with the spectrum masking based on phase-based time of Kotegawa in order to reduce unpleasantness to the user of a vehicle (Kotegawa P. [0089]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662